                Case 20-11767-JTD         Doc 29     Filed 12/17/20     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 )
                                                       )      Chapter 7
Tulsa N Property, LLC,                                 )      Case No. 20-11767 (JTD)
                                                       )
                Debtor.                                )      Related Docket No. 28

                                CERTIFICATE OF NO OBJECTION

         The undersigned hereby certifies that as of the date hereof, she has received no answer,

objection or other responsive pleading to the Application Of Chapter 7 Trustee To Retain David

C. Cimo, Marilee A. Mark, And The Law Firm Of Cimo Mazer Mark PLLC As Special

Litigation Counsel Effective As Of July 23, 2020 [Docket No. 28], filed on November 30, 2020

(“Application”). The undersigned further certifies that she has reviewed the Court’s docket in this

case and no answer, objection or other responsive pleading to the Application appears thereon.

Pursuant to the Notice of Application, objections were to be filed and served no later than

December 15, 2020 at 4:00 p.m.

         It is hereby respectfully requested that the Order attached to the Application be entered at

the earliest convenience of the Court.

                                               LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                               /s/ Susan E. Kaufman
                                               Susan E. Kaufman, (DSB# 3381)
                                               919 North Market Street, Suite 460
                                               Wilmington, DE 19801
                                               (302) 472-7420 / (302) 792-7420 Fax
                                               skaufman@skaufmanlaw.com

Dated: December 17, 2020                       Counsel to Jeoffrey L. Burtch, Chapter 7 Trustee
